                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                            Case No. 3:05-cr-159-J-32MCR

RONALD ROBERT EVANS, SR.


                                  ORDER

      This case is before the Court on Defendant Ronald Robert Evans, Sr.’s

Motion for Sentence Reduction Under Amendment 782, (Doc. 1115), to which

the Government has filed a response in opposition, (Doc. 1119), and Defendant

has filed a reply, (Doc. 1122). On April 30, 2018, the Court held a hearing on

the motion, the record of which is incorporated herein. (Doc. 1126).

      At sentencing, the Government bears the burden of establishing drug

quantity by a preponderance of the evidence where such quantity impacts a

defendant’s Guidelines. United States v. Barsoum, 763 F.3d 1321, 1333 (11th

Cir. 2014). However, a defendant bears the burden of proving that he is entitled

to a sentence reduction under an applicable Guidelines’ amendment. United

States v. Hamilton, 715 F.3d 328, 341 (11th Cir. 2013). The problem in this case

is that the Government did not prove by a preponderance of the evidence at

sentencing that the drug weight was 8.4 kilograms or more, but Defendant has

failed to prove that it is less than this amount. The Eleventh Circuit has
determined that in such a situation the defendant is not entitled to relief.

Hamilton, 715 F.3d at 340–41 (“If . . . after looking at the record and materials

that were before it at the time of the original sentence hearing, the district court

cannot determine [the defendant’s] drug quantity with enough specificity to

decide whether Amendment 750 lowers his guidelines range, then [the

defendant] is ineligible for § 3582(c)(2) relief.”).

      I. BACKGROUND

      In 2007, following a jury trial, the Court sentenced Defendant to 360

months imprisonment on Count One of the Fourth Superseding Indictment

based on a drug quantity of at least 1.5 kilograms of cocaine base. (Doc. 704).

At that time, a finding of 1.5 kilograms or more of cocaine base yielded a base

offense level of 38. 1 On appeal, the Eleventh Circuit affirmed the conviction but

remanded “for the limited purpose of resentencing” Defendant “in light of

United States v. Kimbrough. . . .” United States v. Evans, 276 F. App’x 926, 927

(11th Cir. 2008). 2




      1  Violations of 21 U.S.C. § 848, for which Defendant was convicted, have an
offense level equal to the greater of four plus the base offense level for the underlying
offense or thirty-eight. U.S.S.G. § 2D1.5 (2018). Thus, Defendant’s base offense level
increased to 42.
      2  After Defendant’s initial sentencing, the Supreme Court held in Kimbrough
that district courts could consider the sentencing disparity associated with the 100:1
cocaine to crack ratio in effect at the time. Kimbrough v. United States, 552 U.S. 85,
110 (2007).


                                           2
      In the meantime, Defendant also filed a Motion Under 18 U.S.C.

§ 3582(c)(2) to Modify or Reduce Term of Imprisonment Pursuant to U.S.S.G.

§ 1B1.10(c) Amendment 706 Effective March 3, 2008. (Doc. 1008). The Court

denied the motion for reduction, agreeing with the Government that the drug

quantity involved exceeded the new threshold of 4.5 kilograms—making a

sentence reduction under Amendment 706 unavailable to Defendant. (Doc.

1039). However, pursuant to the Eleventh Circuit’s remand to reconsider the

sentence under Kimbrough, the Court reduced Defendant’s sentence to 293

months as to Count One. (Doc. 1039).

      II. DISCUSSION

      Now before the Court is Defendant’s motion for reduction under

Amendment 782, which asks the Court to rely on its prior ruling that the drug

quantity was 4.5 kilograms and resentence Defendant to 240 months—the

statutory minimum. (Doc. 1115). The current Guidelines set a base offense level

of 36 for certain drug offenses with a cocaine base quantity of at least 8.4

kilograms but less than 25.2 kilograms; and a base offense level of 34 for a

cocaine base quantity of at least 2.8 kilograms but less than 8.4 kilograms.

U.S.S.G. § 2D1.1(c) (2018). The Government opposes the request and argues

that, having previously found the applicable drug quantity to be 4.5 kilograms

or more of cocaine base, the Court either explicitly or implicitly found that “the

United States proved approximately 10.53 kilograms of cocaine base.” (Doc.


                                        3
1119 at 1). The parties, and the Court, agree that Defendant is at least eligible

for a one-month reduction because he is responsible for less than 25.2 kilograms

of cocaine base. (Doc. 1119 at 2). Thus, the central issue is whether Defendant

is responsible for less than 8.4 kilograms of crack cocaine—which would make

his base offense level 34 (for a total offense level of 38) and could potentially

result in a fifty-three month sentence reduction.

      Under Hamilton, the Court must first look to the “drug quantity findings

it made, either explicitly or implicitly,” at the original sentencing hearing. Id.

at 340. If such “finding is not specific enough to support any conclusion about

whether [the applicable] Amendment . . . lower[s] [Defendant’s] base offense

level,”—i.e. no more specific than “at least 1.5 kilograms”—the court shall

examine the entire record and materials before it at the time of the original

sentencing hearing to see if it can determine a more specific drug quantity. Id.

If, after examining the entire record before the Court at the original sentencing

hearing, it “cannot determine [Defendant’s] drug quantity with enough

specificity to decide whether Amendment [782] lowers his guidelines range,

then [Defendant] is ineligible for § 3582(c)(2) relief.” Id. at 340–41.

      In the first sentence reduction motion in 2009, the Court, at the urging of

the Government, made an evidentiary finding that the drug quantity was 4.5

kilograms or more. (Doc. 1039). While the Government adverted to a 10.53

kilogram amount at the original sentencing in 2007, the Court never adopted


                                         4
that weight. Thus, the Court rejects the Government’s position that, having

previously found the applicable drug quantity to be 4.5 kilograms or more, the

Court either explicitly or implicitly found that “the United States proved

approximately 10.53 kilograms of cocaine base.” (Doc. 1119 at 1).

      Contrary to Defendant’s argument, neither did the Court find him

responsible for 4.5 kilograms of cocaine base. (Doc. 1115 at 6). The two quantity

findings the Court has made in this case are “more than 1.5 kilograms,” (Doc.

808 at 45), and “more than 4.5 kilograms,” (Doc. 1056 at 14–17). Under

Hamilton, “more than 4.5 kilograms” is not the same as 4.5 kilograms. 718 F.3d

at 340 (stating a finding of “at least 1.5 kilograms” is not specific enough to

support a determination of whether a reduction amendment applies).

Accordingly, the Court must review the entire record and materials available to

it at the time of the original sentencing hearing to try to determine a drug

quantity attributable to Defendant. Hamilton, 715 F.3d at 340.

        At the original sentencing in 2007, the Government recounted evidence

from trial that demonstrated that the drug quantity attributable to Defendant

was well in excess of 1.5 kilograms. Sentencing Tr., Doc. 808 at 40. Specifically,

the Government relied on Special Agent Torelli’s trial testimony about records

the Defendant and his employees kept during the criminal enterprise. Id. at 40.

The records spanned five years, but were incomplete. Id. at 42. Using the

records, the Government made a “conservative” estimate that Defendant was


                                        5
responsible for an average of 17 grams of crack cocaine per week. Id. at 40.

Additionally, the Government referenced trial testimony stating Defendant had

maintained the same business model since the early 1990s. Id. at 40. Based on

this evidence, the Government “using very conservative assumptions” found

that over a fifteen-year period Defendant was responsible for at least 10.53

kilograms. 3 Id. at 40, 42.

      Although the Court agreed that the amount far exceeded 1.5 kilograms,

it refused to accept the Government’s invitation that the evidence was sufficient

to support a finding of 10.53 kilograms. Id. at 44–45. Expressing concerns about

the Government’s so-called “extrapolation” method for determining drug

quantity, the Court stated:

            I might have more concern if the . . . cutoff, so to speak, under
      the guidelines was closer.
            That is, for example, . . . I think the officer estimated just over
      10.53 kilograms of cocaine base. If the guidelines cutoff was ten
      kilograms or nine kilograms and I was having to extrapolat[e] out
      to find over a multiyear period how many small pieces of cocaine
      ended up aggregating to turn into this number of kilograms, that
      might give me some pause for concern as to how wholly accurate we
      could be or how precise we could be.


      3 Defendant had sold small quantities of crack cocaine, called Bells. At the time
of Defendant’s arrest, the Government seized 148 Bells that had an average weight of
0.45 grams. Using Defendant’s own ledgers, the Government estimated that
Defendant had sold roughly 378 Bells a week, which is how it arrived at 17 grams a
week. Sentencing Tr., Doc. 808 at 40. The PSR, attempting to make its estimate
conservative, reduced the average to 300 Bells a week, or 13.5 grams. PSR, Doc. 1109
¶ 79. The PSR used the “conservative” estimate of 13.5 grams a week and multiplied
that by 52 weeks a year for 15 years, which equals 10.53 kilograms. PSR, Doc. 1109
¶ 79.


                                          6
            But given that the cutoff is 1.5 kilograms and by these
      conservative estimates of the evidence we’re up into the ten
      kilogram, and maybe beyond if it was not so conservatively done,
      the margin for error, so to speak, is much, much greater.

Id. Now, the Court is being asked to “extrapolate” the drug quantity for a much

“closer” “guidelines cutoff.” Id.

      “When calculating drug quantities, if the amount seized does not reflect

the entirety of the offense, the sentencing court must find the total drug

quantity by estimating. . . . The sentencing court may base its calculation on

evidence showing the average frequency and amount of a defendant’s drug sales

over a given time period” Barsoum, 763 F.3d at 1333 (citing United States v.

Frazier, 89 F.3d 1501, 1506 (11th Cir. 1996)). “The calculation may be based on

‘fair, accurate, and conservative estimates,’ but not on mere speculation.” Id.

(quoting United States v. Almedina, 686 F.3d 1312, 1316 (11th Cir. 2012)).

      Here, the Court is asked to use an average frequency and quantity from

five years’ worth of incomplete drug sale records and extrapolate estimated

amounts over the entire fifteen-year enterprise. The most similar case the Court

could find is United States v. Young, 39 F.3d 1561, 1572 (11th Cir. 1994), in

which the Eleventh Circuit upheld the district court’s use of two months of a

drug transaction ledger to extrapolate the drug quantity over a four-year

conspiracy. Id. However, the district court in Young also relied upon

“[t]estimony by several government witnesses [that] established that the



                                       7
[defendants’] drug business was continuous over a span of four years, and that

the volume of sales remained consistent and substantial during th[at] time.” Id.

It is this second portion of testimony that is lacking here. Although the

Government argues that there was testimony that Defendant used the same

business model from the early 1990s until 2005, Sentencing Tr., Doc. 808 at 40,

42, the Government has failed to show by a preponderance of the evidence that

the crack cocaine distribution occurred at the same scale for that entire period.

Cf. Young, 39 F.3d at 1572.

       Although the evidence at trial supported a drug quantity determination

of more than 4.5 kilograms, the Court is not convinced that the Government’s

method of proving drug quantity is sufficiently “fair and accurate” to cover the

entire fifteen years. Barsoum, 763 F.3d at 1333. And just because the

Government’s estimate, in its view, is “conservative” does not relieve it of the

requirement that the estimate be based on reliable evidence. United States v.

Butler, 41 F.3d 1435, 1447 (11th Cir. 1995); see also United States v. Culps, 300

F.3d 1069, 1079 (9th Cir. 2002) (compiling cases that hold that government

cannot rely on a conservative number in the absence of reliable evidence to

support it).

      For example, the PSR “conservatively” estimated that Defendant was

responsible for 13.5 grams of crack cocaine a week. PSR, Doc. 1109 ¶ 79. If

Defendant sold that amount every week beginning in June of 1993 (a period of


                                       8
twelve years), he would be responsible for more than 8.4 kilograms. 4 But if he

only sold that amount beginning in January of 1994 (11.5 years), he would be

responsible for 8.07 kilograms. 5 Additionally, the Court does not know if

Defendant’s crack cocaine sales in the early 1990s were significantly lower from

when he was arrested, and slowly increased over time, which would make using

13.5 grams a week for 15 years over-inclusive. Moreover, Defendant was

arrested on June 5, 2005, so testimony that he maintained the same business

model since the early 1990s does not equate to fifteen years. Simply put, the

farther back the Government attempts to “extrapolate” the drug quantity, the

less reliable and accurate and more speculative the estimate becomes.

      If the question was: Has the government proved a drug quantity of 8.4

kilograms or more, the answer would be no. But, under Hamilton it is

Defendant who bears the burden of establishing that the drug quantity

attributable to him was less than 8.4 kilograms. 715 F.3d at 341 (“As the

§ 3582(c)(2) movant, Hamilton bears the burden of showing that if Amendment

750 had been in effect at the time of his original sentencing, then he would have

received a lower guidelines range. If Hamilton cannot make that showing, then

the court does not have the authority to reduce Hamilton’s sentence under




      4   13.5 grams x 52 weeks x 12 years = 8.424 kilograms
      5   13.5 grams x 52 weeks x 11.5 years = 8.073 kilograms


                                          9
§ 3582(c)(2).”). As Defendant’s only argument concerning drug quantity was

that the Court previously found Defendant responsible for 4.5 kilograms—

which ignores the Court’s finding of “more than 4.5 kilograms”—he has failed

to carry his burden. As such, the Court cannot determine the drug quantity with

enough specificity to decide whether Amendment 782 lowers Defendant’s base

offense level to 34. See Hamilton, 715 F.3d at 341. Thus, Defendant’s base

offense level is 36 (total offense level of 40) and he is only eligible for a one-

month reduction under Amendment 782. The Court, in its discretion and based

on a review of the § 3553(a) factors, determines that a one-month sentence

reduction is appropriate.

      The Court considered whether it could distinguish Hamilton on the

ground that Amendment 782 applies to Defendant; it is just a matter of who

should bear the burden of proving whether Defendant is eligible for a reduction

of one month or fifty-three months. In such a situation, absent proof by the

preponderance of the evidence that the higher range applies, the sentencing

court might “err on the side of caution.” United States v. Battle, 706 F.3d 1313,

1320 (10th Cir. 2013) (“Battle was responsible for somewhere between 1.8 and

3.4 kilograms, but given the complete absence of evidence of drug quantity

within that range, the district court was required to ‘err on the side of caution.’”

(quoting United States v. Higgins, 282 F.3d 1261, 1280 (10th Cir. 2002))). But




                                        10
the Court determined that this interpretation of Hamilton, while plausible,

would have to be made by the Eleventh Circuit in the first instance. 6

      Accordingly, it is hereby

      ORDERED:

      1. Defendant’s Motion for Sentence Reduction Under Amendment 782

(Doc. 1115) is GRANTED in part and DENIED in part.

      2. Defendant’s sentence for Count One is reduced to two hundred and

ninety-two (292) months. The sentence on Count One will continue to run

concurrently with the sentences imposed on Counts Three through Fifty-Eight,

for a total term of imprisonment of two hundred and ninety-two (292)

months. All other terms and conditions of Defendant’s Amended Judgment,

(Doc. 1040), remain in full force and effect.




      6  Although the Court is bound to follow Hamilton, some courts have ruled that
it remains the Government’s burden to prove a drug quantity by a preponderance of
the evidence even in the context of a sentence reduction motion. Compare United
States v. Sprague, 135 F.3d 1301, 1307 (9th Cir. 1998) (holding that once the defendant
establishes an Amendment is applicable to his offense, “the burden of proof shifts to
the government to establish the base offense level, that is, the weight of the controlled
substance.”), and United States v. Jenkins, No. 2:08-CR-67-DBH-01, 2015 WL
4496351, at *4 (D. Me. July 23, 2015) (stating that the burden is on the government to
prove the drug quantity applicable to the defendant), with United States v. Benson,
715 F.3d 705, 708 (8th Cir. 2013) (“[I]t is not the government’s burden—some sixteen
years after the case was closed—to prove a substance-by-substance breakdown of the
total drug quantity found by the court in 1997 . . . .”), and Hamilton, 715 F.3d at 341.


                                           11
        DONE AND ORDERED in Jacksonville, Florida this 22nd day of April,

2019.




                                             TIMOTHY J. CORRIGAN
                                             United States District Judge

jb
Copies:

Frank Merrill Talbot, II, AUSA
Juliann Welch, Esq.
U.S. Probation
U.S. Pretrial Services
U.S. Marshals Service
Defendant




                                    12
